Wright, J.
Defendant was convicted for violating section 2721 of the Code, and moved for a new trial, upon the ground that the jurors, as shown by the affidavit of two of them, had during their retirement read the notes of the testimony as taken by one of the attorneys on the trial.
Upon the authority of Abel v. Kennedy, 3 G. Greene 47; Shields v. Guffey 9 Iowa 322; Langworthy v. Myers, 4 Ib. 18; the motion was properly overruled. And see 1 Gra. & Wat. on New Trials 79, 80; 3 Ib. 1261.
Judgment affirmed.